           Case 1:20-cv-10832-AT-SN Document 151 Filed 05/03/21 Page 1 of 2




                                                            May 3, 2021
VIA ECF
Hon. Sarah Netburn
United States Magistrate Judge
Southern District of New York
40 Foley Square, Courtroom 219
New York, N.Y. 10007

Re:    SEC v. Ripple Labs, Inc. et al., No. 20 Civ. 10832 (AT) (SN) (S.D.N.Y.)

Dear Judge Netburn:

Plaintiff Securities and Exchange Commission (“SEC”) respectfully writes to correct its letter reply filed
earlier today (Doc. 149). The letter reply stated that the “SEC has already produced approximately
21,300 documents pursuant to the Order.” Id. at 3. That figure erroneously included 4,928 documents
that were to be produced on Friday, April 30, but have not yet been produced due to a technical issue
with some of the documents. We expect those documents to be produced very shortly.

                                                            Respectfully submitted,


                                                            Dugan Bliss


cc:    All counsel (via ECF)
Case 1:20-cv-10832-AT-SN Document 151 Filed 05/03/21 Page 2 of 2
